DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims filed on 10/01/2021 have been entered in response to a Requirement for Restriction/Election dated 07/07/2021. Claims 1 and 9 have been amended. Claims 4 and 8 have been canceled. Thus Claims 1-3, 5-7 and 9-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “the large discount mart” in the claim. There is insufficient antecedent basis for this in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-3 and 5-7, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-3 and 5-7 are directed to the abstract idea of marketing through the division of product groups.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving information on two product groups of a general product group and a premium product group: receiving sales price information of products belonging to the general product group set at a lower sales price than a market price and sales price information of products belonging to the premium product group set at the market price; registering product information of the general product group having the sales price information lower than the market price and product information of the premium product group having the sales price information at the market price so as to be exposed to an online shopping mall, receiving and storing member registration information; displaving the product information of the general product group in the online shopping mall: registering viral communication data inputted by the member, wherein the viral communication data indicates shopping mall information including information on products lower than the market price belonging to the general product group of the online shopping mall: storing as a member of a viral member group a member who posts the viral communication data related to sales price of a general product of an online 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably through the use of marketing activies/behaviors.
	Accordingly, the claim recites an abstract idea and dependent claims 2-3 and 5-7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management computer, at least one user terminal, a web program or an application program, and external media. The management computer, at least one user terminal, a web program or an application program, and external media are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a management computer, at least one user terminal, a web program or an application program, external media, and the generic computing elements described in the Applicant's specification in at least Pg 6 (Fig 1. Description). These elements do not amount to more than the abstract idea because it adds insignificant extrasolution ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 9-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 9-10 are directed to the abstract idea of marketing through the division of product groups.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites receiving, information on two product groups of a general product group and a premium product group; receiving sales price information of products belonging to the general product group set at a lower sales price than a market price and sales price information of products belonging to the premium product group set at the market price; registering product information of the general product group having the sales price information lower than the market price and product information of the premium product group having the sales price 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably through the use of marketing activities/behaviors.
	Accordingly, the claim recites an abstract idea and dependent claim 10 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management computer, at least one user terminal, a web program or an application program, and external media. The management computer, at least one user 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 9 includes various elements that are not directed to the abstract idea under 2A. These elements include a management computer, at least one user terminal, a web program or an application program, external media, and the generic computing elements described in the Applicant's specification in at least Pg 6 (Fig 1. Description). These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, the “receiving” and “storing” limitations of Claim 9 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 9 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seop (KR 10-2002-0094885 A) in view of Mihn et al. (US 2008/0228588 A1) further in view of Liu et al. (US 2016/0203505 A1).
	Regarding Claim 1, Seop teaches the limitation of Claim 1 which states

	However, Seop does not explicitly disclose the limitation of Claim 1 which states receiving sales price information of products belonging to the general product group set at a lower sales price than a market price and sales price information of products belonging to the premium product group set at the market price; registering product information of the general product group having the sales price information lower than the market price and product information of the premium product group having the sales price information at the market price so as to be exposed to an online shopping mall, receiving and storing member registration information inputted by at least one user terminal through a web program or an application program; displaving the product information of the general product group in the online shopping mall.
	Mihn though, with the teachings of Seop, teaches of
	receiving sales price information of products belonging to the general product group set at a lower sales price than a market price and sales price information of 
	registering product information of the general product group having the sales price information lower than the market price and product information of the premium product group having the sales price information at the market price so as to be exposed to an online shopping mall (Mihn: Para 0034, Abstract via The present invention relates to an electronic commerce system of a group-driven purchase broker type and a shopping mail operating system, wherein buyers can jointly purchase merchandise at a price lower than a regular price through a purchase broker group who negotiates prices with sellers, and sellers can make more profits owing to the increase of sales amount since a buyer does not individually purchase merchandise, but a plurality of buyers collectively purchase merchandise through the purchase broker group even though the sellers sell merchandise at a reduced price lower than the regular price. The electronic commerce system of the present invention comprises a shopping mall operating 
	receiving and storing member registration information inputted by at least one user terminal through a web program or an application program (Mihn: Para 0034-0038 via Further, FIG. 2 shows a system configuration of the shopping mall operating company shown in FIG. 1. As shown in FIG. 2, the shopping mall operating company 600 according to the present invention is configured as a web server, which comprises a shopping mall server 630 for providing all sorts of solutions and applications related to an on-line shopping mall, such as hyper texts, computer graphics and the like; a settlement server 620 connected to the settlement organization 400 to input and output data related to payment for merchandise; a member information database (DB) 640 for storing credit information of members of the shopping mall operating company 600, i.e. sellers, buyers, and purchase broker groups; a merchandise information DB 650 for storing information on a variety of merchandise registered by the sellers 200 through the shopping mall server 630; a settlement information DB 660 for storing settlement descriptions according to transactions of merchandise with members; a commission information DB 670 for storing commission information needed to determine commissions for accomplished transactions; a discount information DB 680 for 
	displaving the product information of the general product group in the online shopping mall (Mihn: Para 0077 via On the other hand, if it is determined in step S131 that the logged in buyer 100 is a member, the shopping mall server 630 displays a buyer exclusive screen in step S135. Particularly, if the buyer 100 is a buyer 100 who has previously joined a specific group, the shopping mall server 630 may display an exclusive screen of the corresponding group in step 135. The buyer 100 selects a merchandise purchase menu on the buyer exclusive screen in step S137, and the shopping mall server 630 displays a list of a variety of merchandise accordingly in step S139. The buyer 100 selects desired merchandise and transmits the information on the selected merchandise to the shopping mall server 630 in step S141.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop with the teachings of Mihn in order to have receiving sales price information of products belonging to the general product group set at a lower sales price than a market price and sales price information of products belonging to the premium product group set at the market price; registering product information of the general product group having the sales price information lower than the market price and product information of the premium product group having the sales price information at the market price so as 
	Furthermore, Seop does not explicitly disclose the limitations of Claim 1 which state registering viral communication data inputted by the member to the management computer or external media, wherein the viral communication data indicates shopping mall information including information on products lower than the market price belonging to the general product group of the online shopping mall: storing as a member of a viral member group a member who posts the viral communication data related to sales price of a general product of an online shopping mall to the management computer or external media; storing product purchase information of consumers in the online shopping mall through the viral communication data registered by the member of the viral member group: and calculating and storing an allowance to be allocated to the viral member group according to the purchasing performance of the general product group, wherein the consumers include members belonging to the viral member group.
	Liu though, with the teachings of Seop/Mihn, teaches of
	registering viral communication data inputted by the member to the management computer or external media, wherein the viral communication data indicates shopping mall information including information on products lower than 
	storing as a member of a viral member group a member who posts the viral communication data related to sales price of a general product of an online shopping mall to the management computer or external media (Liu: Para 0042, 0061 via FIG. 4 is a schematic diagram of the shopping recording module in accordance with an embodiment of the invention. The shopping recording module 101 of the merchandise shopping module 10 comprises a shopping member recording unit 1011, a shopping merchandise recording unit 1012, a shopping time 
	storing product purchase information of consumers in the online shopping mall through the viral communication data registered by the member of the viral 
	calculating and storing an allowance to be allocated to the viral member group according to the purchasing performance of the general product group (Liu: Para 0049 via FIG. 12 is a diagram of a user interface of the network shopping system in accordance with a third embodiment of the invention. Referring to FIG. 12, given that registered member A has purchased the product H1, completed the specific shopping action of publicizing the shopping information, and completed the additional shopping action of writing a product review, when registered member A has received the product P1 and written a product review with a 3-star rating and a comment of “Fast shipping speed. Well protected!”, the product review recording unit 1016 of the shopping recording module 101 will record the reviewing behavior of registered member A as “Y” in the shopping data table T2 (e.g. FIG. 10) via the shopping record generating unit 1015. When registered member C has purchased the product H1, the dynamic credit-calculation module 13 will perform a calculation 
	wherein the consumers include members belonging to the viral member group (Liu: Para 0042 via FIG. 4 is a schematic diagram of the shopping recording 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop/Mihn with the teachings of Liu in order to have registering viral communication data inputted by the member to the management computer or external media, wherein the viral communication data indicates shopping mall information including information on products lower than the market price belonging to the general product group of the online shopping mall: storing as a member of a viral member group a member who posts the viral communication data related to sales price of a general product of an online shopping mall to the management computer or external media; storing product purchase information of consumers in the online shopping mall through the viral communication data registered by the member of the viral member group: and calculating and storing an allowance to be allocated to the viral member group according to the purchasing performance of the general product group, wherein the consumers include members belonging to the viral member group. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	wherein the viral member group is generated based on the members which registered to external media the viral communication data corresponding to the at least one information of the online shopping mall information, the sales price information of the general product group and the predetermined allowance information (Liu: Para 0048 via FIG. 9 is a schematic diagram of the shopping recording module 101 in accordance with an embodiment of the invention. Referring to FIGS. 1˜3 and FIG. 9, the shopping recording module 101 further comprises a product review recording unit 1016, which is configured to record the review of the product from the registered member after the registered member has purchased the product. In addition, compared with the specific shopping action such as publicizing the shopping information and sharing the shopping information, writing a product review can be regarded as an additional shopping action. FIG. 10 is another diagram of a shopping record in accordance with an embodiment of the invention. Referring to FIG. 10, when the registered member has written a product review for the purchased product such as rating it with stars or in a text review (not limited), the product review recording unit 1016 will record this reviewing behavior as “Y”. Conversely, the product review recording unit 1016 will record “N” when the registered member does not write any product review. The record of the product reviews is shown in the shopping data table T2. FIG. 11 is a diagram showing different configurations for sharing merchandise profits in accordance with another embodiment of the invention. Referring to FIG. 11, when the retailer is setting the configurations for sharing the profit of the merchandise in the merchandise data 
	Regarding Claim 6, the combination of Seop/Mihn/Liu teaches the limitation of Claim 6 which states	
	wherein the viral member group is generated by leveling the members in the order in which the members are registered in the online shopping mall by posting to the viral communication data based on the member who first posted the viral communication data in the media (Seop: In advance" multiple clients in which the internet user which desires to work as the cyber business proprietor connects to the shopping mall website (WWW.DasanMall.Com) of the shopping mall master and which want to register as the cyber business proprietor member and which oneself wants to recommend are input (S10"S11). Then" data which recognize as the cyber 
	Regarding Claim 9, it is analogous in nature to Claim 1 and is rejected for the same reasons.
Claims 2, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seop (KR 10-2002-0094885 A) in view of Mihn et al. (US 2008/0228588 A1) in view of Liu et al. (US 2016/0203505 A1) further in view of Arganbright et al. (WO 0052617 A1).
Regarding Claim 2, while the combination of Seop/Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 2 which states wherein the sales price of the general product group is lower than the average sales price of the large discount mart.
	Argranbright though, with the teachings of Seop/Mihn/Liu teaches of
	wherein the sales price of the general product group is lower than the average sales price of the large discount mart (Arganbright: Pg 36 lines 3-16 via A Member Plus describes a participation category in which an individual registers with the marketing system. An Independent Business Owner or another Member Plus typically may refer a Member Plus to the E-Commerce Web site. A Member Plus is a person that is interested in purchasing products from the marketing company at Independent Business Owner prices as well as becoming an E-Commerce Independent Business Owner. A Member Plus is entitled to purchase products and services for their own consumption directly from the marketing company at a Member Plus price which may be the same as or less than a Member price. Members Plus are not entitled to a performance bonus. They are however, encouraged and authorized to resell the company's products as well as to generate new sales to direct-buying consumers such as Members. Moreover, a Member Plus can place standing and recurring orders for products in both eaches and bulk and can sponsor others into the marketing system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop/Mihn/Liu with the teachings of Arganbright in order to have wherein the sales price of the general product group is lower than the average sales price of the large discount mart. The 
	Regarding Claim 5, while the combination of Seop/Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 5 which states wherein the predetermined allowance given to the viral member group is set based on the difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product.
	Argranbright though, with the teachings of Seop/Mihn/Liu teaches of
	wherein the predetermined allowance given to the viral member group is set based on the difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product (Arganbright: Pg 37 line 13 – Pg 38 line 4 via An Independent Business Owner can place standing and recurring orders for products in both "eaches" and cases. As used herein,"eaches" refers to purchasing products in single quantities rather than case quantities. Cases can refer to a group of products composed of units of products. In one embodiment, there is an additional charge when ordering products as an"each"compared to the unit cost of the item when ordered by the case. In addition, an IBO is entitled and encouraged to resell products to end-user consumers as well as to generate sales by the marketing company to such end-user consumers, including Members. Each IBO is entitled to charge any markup he or she chooses for products he or she resells. To qualify to earn bonus income, each IBO must preferably generate at least 50PV of sales in a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop/Mihn/Liu with the teachings of Arganbright in order to have wherein the predetermined allowance given to the viral member group is set based on the difference between the sales price of the product corresponding to the general product group and the average sales price of the large discount mart for the same product. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 7, while the combination of Seop/Mihn/Liu teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 7 which states wherein the general product group should be constructed to the shortest distribution stage through direct dealing of product with consumers and minimize the sales price through the shortest distribution stage.

	wherein the general product group should be constructed to the shortest distribution stage through direct dealing of product with consumers and minimize the sales price through the shortest distribution stage (Argranbright: Pg 37 lines 5-21 via An IBO describes a participation category in which a registered individual participates in the marketing system. Alternatively, an IBO may describe an individual interested in earning income from the sale of products from the marketing company, although the IBO will also be entitled to purchase products for his/her own consumption. An IBO has the ability to recruit, retail, and receive a bonus, collect PV/BV, and participate in sales incentive programs. An IBO can purchase all products from the core product and catalog lines at the IBO price, which is preferably less then a retail price established for the products. An Independent Business Owner can place standing and recurring orders for products in both "eaches" and cases. As used herein,"eaches" refers to purchasing products in single quantities rather than case quantities. Cases can refer to a group of products composed of units of products. In one embodiment, there is an additional charge when ordering products as an "each" compared to the unit cost of the item when ordered by the case. In addition, an IBO is entitled and encouraged to resell products to end-user consumers as well as to generate sales by the marketing company to such end-user consumers, including Members. Each IBO is entitled to charge any markup he or she chooses for products he or she resells).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop/Mihn/Liu with the teachings of Arganbright in order to have wherein the general product group should 
	Regarding Claim 10, while the combination of Seop/Mihn/Liu teaches the limitations of Claim 9, it does not explicitly disclose the limitation of Claim 10 which states wherein the calculating of allowance for the viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group.
	Argranbright though, with the teachings of Seop/Mihn/Liu teaches of
	wherein the calculating of allowance for the viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group (Arganbright: Pg 29 line 24 – Pg 30 line 2 via Alternatively, the information can include sales of marketing system products and services to the IBO and sales of marketing system products and services by the IBO. Additionally, the office page web file allows an IBO to view the total individual point value, total individual business volume, the IBO's total point value, and the IBO's total business volume. The total point values and total business volumes are calculated from the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seop/Mihn/Liu with the teachings of Arganbright in order to have wherein the calculating of allowance for the viral member group is performed by dividing the difference amount between the total market sales amount and the total purchase amount by the number of members belonging to the viral member group or by dividing the difference amount by the number of levels set in the viral member group. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haaland (US 2018/0150870 A1) - Social Media Influencer Marketplace
Linden (US 10,373,227 B2) - Method And System For Providing Product Advice Recommendation
Byon Gi Man (WO 2015023139) - SYSTEM AND METHOD FOR ELECTRONIC COMMERCE USING SOCIAL NETWORKING SERVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                              
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623